DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/15/2019 and 06/24/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved (MPEP 2163.03.V). Specifically, claim 29 recites in part “…being tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb” which is a result and/or capability of the composite material product. Applicant’s disclosure does not identify how this result and/or capability is achieved. At most, the specification posits at Page 16 that “the positive effect in preventing leakage may be due to the structure and/or interaction between the components, which may result in improved immobilization of these radioactive elements”. However, when reading that paragraph as a whole, the findings reported from Figure 1 do not demonstrate ‘tolerance or resistance’ to chemical leaking and/or chemical leaching but instead that “the content of Ra226 and Th232 radionuclides were substantially lower than the standard content detected in phosphogypsum waste alone. This comparison is not equivalent to a statement that the composite material is tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U, and Pb.
Further, “it has been held that ‘[f]urther, without reciting the particular structure, materials or steps that accomplish the function or achieve the results, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).
In the interest of furthering prosecution, it is recommended that claim 29 be amended to better reflect the particular standards/tests that Applicant has used to achieve a lessened and/or reduced leaking and/or leaching as well as permissible amounts of material leakage/leachant that would be considered ‘tolerable’. Alternatively, claim 29 could be cancelled to obviate the 112 rejections over this claim (please note that claim 29 is also subject to scope of enablement and indefiniteness rejections as explained at Items 5 and 9 below).
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reduction of radionuclide leakage of Ra226, Th232 and K40 in accordance with particularly recited industrials and/or governmental standards (e.g., the Standards Institute of Israel No. 5098 (see bottom of Page 16 to top of page 17)), does not reasonably provide enablement for the composite material “being tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The following is a consideration of the relevant factors (MPEP 2164.01a):
Of note, ‘tolerant’ and ‘resistant’ are not defined by the specification or ascertainable from the figures and the person of ordinary skill would not know how the result of being ‘tolerant’ or ‘resistant’ to particular radionuclide leaking/leaching is achieved in view of the absence of such information from the specification.
The scope of claim 29 is broad as it is unconstrained by any definition or degree of what Applicant considers to be ‘tolerant’ or ‘resistant’ and encompasses all manners or methods (i.e. testing and conditions) of chemical leaking and/or chemical leaching. Notably, claim 29 depends from independent claim 25 which only requires a blend of at least 20% w/w phosphogypsum, an unbounded amount of bitumen, and an unbounded amount of particulate matter. As such, the combination of these 3 components are required to possess the result of “being tolerant or resistant” to any and all “chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb”.
The nature of the invention is the combination of phosphogypsum with bitumen and particulate material (i.e. filler, aggregate, etc) which has been a long sought endeavor to try to find a use for the large amount of phosphogypsum left over from, generally, fertilizer production. To be clear, phosphogypsum is a waste product that is weakly radioactive and has typically been subject to various regulations from governments due to phosphogypsum’s hazards. 
Please see attached EPA NPL explaining that it is known that the water from a phosphogypsum stack can leak out of the bottom and pollute local groundwater and that the EPA has regulated phosphogypsum since 1989 (approximately 33 years).
As noted above, it has been a long sought endeavor to find a use for the large amount of phosphogypsum left over from industrial processes that will pass governmental regulations. Notably, and as admitted by Applicants in the Background section of the application, the leaching of radionuclides and other impurities from phosphogypsum has been a limiting factor for the reuse of this material. The state of the art does not indicate that this problem has been solved or any significant progress has been made such that there are reasonably predictable techniques or materials that would be within the person of ordinary skill’s understanding.
As such, there is a higher level of disclosure required to explain to the public how Applicants have rendered the composite material (again, only required to contain bitumen, particulate matter, and at least 20% phosphogypsum) “tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb”. To be clear, more disclosure is required such that one skilled in the art can make and/or use the composite material without undue experimentation.
There would be a significant quantity and burden of experimentation needed to make and/or use the invention as described in claim 29 based on the content of the disclosure if it were possible at all.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 29, 32, 36, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “essentially water free” in claim 26 is a relative term which renders the claim indefinite. The term “essentially water free” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how much water would be tolerable such that the composite material is ‘essentially’ water free. In the interest of advancing prosecution, Examiner has interpreted that 1) any exposure or treatment of the phosphogypsum or particulate matter at 150C or 2) a water or moisture content of less than 5% would meet essentially water free.
Claim 29 recites in part “… being tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U, and Pb”. This is functional language as it is describing a result achieved and/or a capability of the composite material. Notably, claim 29 depends from independent claim 25 which only requires a blend of at least 20% w/w phosphogypsum, an unbounded amount of bitumen, and an unbounded amount of particulate matter. As such, the combination of these 3 components are required to possess the result of “being tolerant or resistant” to any and all “chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb” and Applicant has not sufficiently disclosed how this result is achieved. It has been held that “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear Halliburton Energy Servs. Inc, v. M-I LLC,514 F.3d 1244, 1255, 85 USPQ 2d 1654, 1663 (Fed. Cir. 2008). In the interest of furthering prosecution, it is recommended that claim 29 be amended to better reflect the particular standards/tests that Applicant has used to achieve a lessened and/or reduced leaking and/or leaching as well as permissible amounts of material leakage/leachant that would be considered ‘tolerable’. Alternatively, claim 29 could be cancelled to obviate the 112 rejections over this claim.
In the interest of the clarity of the record, Examiner has interpreted that any material containing at least bitumen, particulate material and/or filler, and at least 20% phosphogypsum would be tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb in view that it is the same structure as that required by independent claim 25. It has been held that ‘products of identical chemical composition cannot have mutually exclusive properties’ In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).
Claim 32 is indefinite because ‘coarse’ is a relative and subjective term that has not been given a definition or other context for the person of ordinary skill to determine the dimensions of ‘coarse’ as claimed so as to avoid infringing the claim. Additionally, the punctuation of the claim renders the scope indefinite because the Oxford comma has not been used. As such, it is unclear if the claim requires 1) coarse aggregate, crushed rock, the combination of gravel and sand and any combination of the same or 2) coarse aggregate, crushed rock, gravel, and sand and any combination of the same or 3) coarse aggregate, crushed rock, gravel, sand, and any combination of the same. In the interest of furthering prosecution, the claim has been interpreted according to option 3 which is the broadest.
Claims 36 and 41 use the phrase “essentially dry particulate mixture”. The phrase “essentially dry” is a relative term which renders the claim indefinite. The phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s disclosure at the top of Page 4 gives an example of essentially dry being ‘less than 5%’ but this does not rise to the level of a definition (see MPEP 2111.01.II. including “[i]nterpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment.” Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ 2d 1865, 1869-70 (Fed. Cir. 2003)). 
In the interest of making the record clear, Examiner has interpreted that 1) any exposure or treatment of the phosphogypsum or particulate matter at 150C or 2) a water or moisture content of less than 5% would meet essentially dry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 26, 28, 29, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Use of Florida Phosphogypsum in synthetic construction aggregate” (Cited in IDS of 08/15/2019).
Regarding claims 25 and 28, “Use of Florida Phosphogypsum in synthetic construction aggregate”, hereinafter referred to as “the report”, anticipates a mix containing 7.0 percent grade AC-20 asphalt (meeting the claimed: ‘bitumen’ and feature of dependent claim 28 requiring bitumen to be between 1 to 15%) and 93 percent mineral filler wherein the filler is composed of 20 percent phosphogypsum (Page 10 of as-filed NPL copy or Page 5 based on heading of page; at 2nd paragraph of right column). To be clear, 73% mineral filler meets the claimed ‘particulate matter’ and the claim requires at least 20% phosphogypsum.
Regarding claim 26, the report anticipates the claim limitations as applied to claim 25 above and further anticipates that the composite material is essentially water free because the phosphogypsum has been “dried at 150°C” (Bottom of Page 10 of the as-filed NPL copy; alternatively the page listing at the top of the page is “5”). Please see 112b above that explains the interpretation of this feature in view of the indefiniteness rejection.
Regarding claim 29, the report anticipates the claim limitations as applied to claim 25 above but is silent to the mix (meeting composite material) being tolerant or resistant to chemical leaking and/or chemical leaching of any one of Ra, Th, K, U and Pb. However, it is anticipated that the mix of the report would achieve the same result as claimed because it has been held that ‘products of identical chemical composition cannot have mutually exclusive properties’ In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 32, the report anticipates the claim limitations as applied to claim 25 above and further anticipates the inclusion of sand and limerock aggregate (Page 10 of as-filed NPL copy or Page 5 based on heading of page; at 2nd paragraph of right column).
Regarding claim 34, the report anticipates the claim limitations as applied to claim 25 above and further anticipates that the composite material is a homogeneous blend of its components because the report describes the material meeting the claimed composite material as a ‘mix’ (Page 10 of as-filed NPL copy or Page 5 based on heading of page; at 2nd paragraph of right column) which is a mixture that would be homogeneously blended absent evidence to the contrary.
Regarding claim 35, the report anticipates the claim limitations as applied to claim 25 above and further anticipates the claimed article of manufacture because the report anticipates a mix which meets the broadest reasonable interpretation (BRI) of ‘article of manufacture’ absent evidence to the contrary (Page 10 of as-filed NPL copy or Page 5 based on heading of page; at 2nd paragraph of right column).
Notably, it has been held in Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) that "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see also MPEP 2111.02). In the instant case, ‘article of manufacture’ does not impart additional structure beyond that already explained in the body of the claim and the report’s ‘mix’ meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 30, 31, 33, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over “Use of Florida Phosphogypsum in synthetic construction aggregate” as applied to claim 25 above.
Regarding claim 27, the report anticipates claim 25 above but fails to teach that the composite material comprises at least 25% phosphogypsum. However, the report demonstrates that at least 20 mixes were made (Page 10 as filed bottom of left column) and that various amounts of phosphogypsum, particularly 20 to 80%, were used (Page 18 as filed left column, see also Figure 2). Notably, the report identifies 20 wt% phosphogypsum as the maximum satisfactory amount for asphalt concrete tests with aggregate because higher amounts did not meet specifications. However, the person of ordinary skill in the art would not view this as a teaching away from values greater than 20 wt% because the disclosure of the report was only limited to road and concrete standards (see last paragraph of left column of as-filed page 10) which is not currently claimed. 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 30, the report anticipates claim 25 above but fails to teach the chemical composition of the phosphogypsum inclusive of impurities. However, the bottom of page 7 as filed at “Materials Used” explains that the phosphogypsum used was a sample that is fully analyzed and characterized in “A. May and J.W. Sweeney (20)” which is herewith attached. Page 130 and Table 8 of this document demonstrate that the phosphogypsum of the report does not contain any of the claimed materials at an amount of greater than 5%, if at all.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, the report’s phosphogypsum does not appear to include any of the claimed materials and, even if there were a non-zero amount, it is still less than 5wt% which overlaps the claimed range.
Regarding claim 31, the report anticipates claim 25 above and teaches the inclusion of mineral filler (meeting claimed particulate filler and therefore containing ‘minerals’ as claimed) but fails to disclose that the particulate matter has an average dimension of between 0.01 mm to 30 mm. However, Table 3 of the report (Page 11 of the copy as-filed) shows that the asphalt concrete containing phosphogypsum has 100% of the aggregate passing a ½ inch (equivalent to 12.7 mm) sieve. The table doesn’t show the average particle size but it has been held that changes in size are prima facie obvious absent a showing of criticality. Notably, all of the aggregate material would have a particle distribution that would overlap the claimed range.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claim 33, the report anticipates claim 25 above and teaches that 73% of the mix is mineral filler (see 93% mineral filler – 20% phosphogypsum = 73%) which is reasonably close to the claimed upper bound of 70%.
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the proportion are so close that prima facie one skilled in the art would have expected them to have the same properties.
Regarding claims 36 and 40, “Use of Florida Phosphogypsum in synthetic construction aggregate”, hereinafter referred to as “the report”, teaches a mix containing 7.0 percent grade AC-20 asphalt (meeting the claimed: ‘bitumen’ and feature of dependent claim 40 requiring bitumen to be between 1 to 15%) and 93 percent mineral filler wherein the filler is composed of 20 percent phosphogypsum (Page 10 of as-filed NPL copy or Page 5 based on heading of page; at 2nd paragraph of right column). To be clear, 73% mineral filler meets the claimed ‘particulate matter’ and the claim requires at least 20% phosphogypsum. Further, the report teaches that the phosphogypsum has been “dried at 150°C” (Bottom of Page 10 of the as-filed NPL copy; alternatively the page listing at the top of the page is “5”) which meets the claimed feature requiring an essentially dry mixture. Please see 112b above that explains the interpretation of this feature in view of the indefiniteness rejection.
The report does not teach that the bitumen is added to the essentially dry particulate mixture in a molten state; however, such a feature is prima facie obvious because the person of ordinary skill would understand that mixing of asphaltic materials requires the bitumen and/or asphalt binder to be in a heated/molten state such that it is workable to thoroughly blend and coat the additives and/or aggregates. Further, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	Regarding claim 37, the report teaches the method as applied to claim 36 above but is silent to the bitumen being in a molten state that has been obtained by heating the bitumen to a temperature of at least 100C. However, such a feature is prima facie obvious because the person of ordinary skill would understand that mixing of asphaltic materials requires the bitumen and/or asphalt binder to be in a heated/molten state such that it is workable to thoroughly blend and coat the additives and/or aggregates. Persons of skill would also understand that bitumen is an extraordinarily viscous material and typically warm mix and hot mix asphalts are heated at temperatures greater than 100C.
Regarding claim 38, the report teaches the method as applied to claim 36 above and teaches that 73% of the mix is mineral filler (see 93% mineral filler – 20% phosphogypsum = 73%) which is reasonably close to the claimed ratio of 30:70 (phosphogypsum: particulate matter). Additionally, the report teaches that various amounts of phosphogypsum, particularly 20 to 80%, were used (Page 18 as filed left column, see also Figure 2).
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 39, the report teaches the method as applied to claim 38 above and teaches that 73% of the mix is mineral filler (see 93% mineral filler – 20% phosphogypsum = 73%) and that various amounts of phosphogypsum, particularly 20 to 80%, were used (Page 18 as filed left column, see also Figure 2). As such, the report does not disclose a particular embodiment where the phosphogypsum and particulate matter are 1:1 but it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 41, the report teaches the method as applied to claim 36 above but does not describe the conditions of creating the mix and therefore does not teach that the bitumen is sprayed over the essentially dry mixture of phosphogypsum and particulate matter. However, spraying bitumen is well known and conventional. Additionally, it has been held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	As such, it would be obvious to a person of ordinary skill in the art to spray the bitumen onto the mixture of phosphogypsum and particulate matter absent evidence of criticality or unexpected results.
	Regarding claims 42 and 43, the report teaches the composite material and method of making the composite material as claimed by claims 25 and 36. The report does not teach molding; however, molding asphalt products is well-known and obvious to do. For example, it is well known to briquette, package, roll, dispense, and/or otherwise shape asphaltic materials for use as road blocks, pavers, roofings, pavement sections, tarmacs, etc. Alternatively, even the testing conditions specified in the report for the ASTM would require packing, tamping, or shaping the asphalt mixture so as to be tested by the apparatus of the standards which would meet the BRI of ‘molding’.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: SU 1375612 containing 5% asbestos 1.4-5.4% phosphogypsum, mineral aggregate, and 5.5-6.5 wt% bitumen; WO 2011065849 directed to a method for production of granulated polymer asphalt binder and sulfur concrete containing waste phosphogypsum; WO 2014177734 Method for making foamed bitumen using phosphogypsum; "Assessment of Environmental Impacts Associated with Phosphogypsum in Florida" Alexander May and John W. Sweeney The Chemistry and Technology of Gypsum, ASTM STP 861, R.A.Kuntze, Ed, American Society for Testing and Materials, 1984 pp.116-139; and “Radioactive Material from Fertilizer Production” United States Environmental Protection Agency (EPA).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        
ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738